



EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of
February 13, 2020 by and between Immunomedics, Inc., a Delaware corporation
having its principal offices in Morris Plains, New Jersey (the "Company") and
Loretta Itri, MD (the "Executive").


WHEREAS, the Company desires to employ Executive as its Chief Medical Officer,
and Executive desires to serve in such capacity on behalf of the Company, upon
the terms and conditions hereinafter set forth; and


WHEREAS, Executive acknowledges that she has had an opportunity to consider this
Agreement and to consult with an independent advisor of her choosing with regard
to the terms
of this Agreement, and enters into this Agreement voluntarily and with a full
understanding of its terms.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1. Employment.


1.1     Employment Period. Subject to the provisions for earlier termination
provided herein, Executive's employment hereunder will be for a two (2) year
term commencing on February 13, 2020 (the "Start Date") and ending on February
13, 2022 (the "Initial Employment Period''); provided, however, that this
Agreement shall automatically renew for successive one (1) year periods
thereafter (each a "Renewal Period," and any and all Renewal Periods (if any)
together with the Initial Employment Period, the "Employment Period''), unless
at least ninety (90) days prior to the end of the Initial Employment Period or
any Renewal Period, one party notifies the other in writing that she/it is
exercising the option not to renew the term of this Agreement. The non-renewal
of this Agreement in the absence of a successor employment agreement shall be
deemed a termination of Executive's employment, effective as of the last day of
the then-current Employment Period.


1.2 Public Announcement. No public release, statement or communication
concerning Executive's employment with the Company shall be made by Executive
without the prior written approval of the Company's Board of Directors (the
"Board'') or its designee.


1.3     Duties and Responsibilities. Commencing on the Start Date, Executive
shall serve as the Chief Medical Officer of the Company, reporting to the
Executive Chairman or Chief Executive Officer (CEO), and shall perform all
duties and accept all responsibilities incident to such positions and such other
duties as may be reasonably assigned to Executive by the Board.


1.4     Extent of Services. Executive shall use her best efforts to carry out
Executive's duties and responsibilities under Section 1.3 hereof and, consistent
with the other provisions of this Agreement, shall devote substantially all of
Executive's business time, attention and energy thereto. In the performance of
her duties, Executive shall observe and adhere to all applicable Company
policies and procedures as may be interpreted, adopted, revised or deleted from
time to time in the Company's sole discretion. Except with the prior written
consent of the Board,








EAST\172290509.4
1



--------------------------------------------------------------------------------







Executive shall not, during the Employment Period, undertake or engage in any
other employment, occupation or business enterprise that would interfere with
Executive's responsibilities and the performance of Executive's duties
hereunder, except for (a) reasonable time devoted to volunteer services for or
on behalf of such religious, educational, non-profit and/or other charitable
organization as Executive may wish to serve, (b) reasonable time devoted to
activities in the non-profit and business communities consistent with
Executive's duties, and (c) such other activities as may be specifically
approved by the Company.


1.5     Principal Location of Services. Executive shall perform her duties
hereunder principally out of the Company's corporate headquarters (presently
located in Morris Plains,
New Jersey) and shall undertake such travel within or outside of the United
States as is necessary
or advisable for the efficient operations of the Company and the perfom1ance of
Executive's duties hereunder.


2. Compensation and Benefits.


2.1     Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary ("Base Salary") at the annual rate of
five hundred thousand dollars ($500,000) ("Initial Base Salary Rate''), subject
to all required withholdings and authorized deductions and payable bi-weekly in
installments at such times as the Company customarily pays its other senior
level executives. Executive's Base Salary is subject to annual review by the
Board or its designee from time to time in its discretion, provided that the
Base Salary shall not be adjusted below the Initial Base Salary Rate, unless
there is an across-the­ board decrease approved by the Board that applies on
similar terms to all of the Company's senior executives).


2.2     Sign-On Bonus. The Executive shall be entitled to receive a sign-on
bonus equal to $50,000 (the "Sign-On Bonus"), which shall be payable to the
Executive by the Company in a single lump sum cash amount, subject to all
required withholdings, as soon as practicable following the Start Date, but no
later than April 15, 2020. The Executive shall repay the gross amount of the
Sign-On Bonus if, prior to the one-year anniversary of the Start Date, the
Executive terminates her employment without Good Reason (as defined in Section
3.8) or is terminated by the Company for Cause (as defined in Section 3.8).


2.3     Annual Discretionary Cash Bonus. For each fiscal year during the
Employment
Period, commencing with the January 1, 2020 fiscal year, Executive shall be
eligible to receive
an annual discretionary cash bonus (the "Annual Bonus") for the services
rendered by Executive under this Agreement. The payment and amount of the Annual
Bonus, if any, will be determined by the Compensation Committee of the Board
(the "Compensation Committee") in its sole discretion, based on Executive's
individual performance and Company performance, in each case measured against
performance goals and targets established by the Compensation Committee,
provided that the Company performance goals for Executive shall be the same as
for "Named Executive Officers" of the Company (as that term is defined for
purposes of compensation reporting to the Securities Exchange Commission). As of
the Start Date, Executive's Annual Bonus target is forty-five percent (45%) of
Executive's Base Salary for the applicable fiscal year (the "Target Bonus"). The
amount of the Annual Bonus, if any, will be








EAST\172290509.4
2



--------------------------------------------------------------------------------





determined as of the end of each fiscal year during the Employment Period and
shall be paid as soon as reasonably practicable after the end of each fiscal
year to which the bonus relates, but in no event later than 2-Y2 months after
the end of such fiscal year. Unless the Executive's employment is terminated
without Cause or she terminates employment for Good Reason during the fiscal
year in which the Annual Bonus relates, the Executive shall not be eligible to
receive an Annual Bonus, or any portion thereof, unless Executive is employed in
good standing by the Company on the last day of the fiscal year with respect to
which the Annual Bonus is being paid. Any Annual Bonus for the first fiscal year
of employment shall be prorated based on the number of days Executive was
employed by the Company during the fiscal year in which Executive commences
employment with the Company.


2.4     Equity Compensation. The Company will grant the following equity award
to Executive pursuant to the Immunomedics, Inc. 2014 Long-Term Incentive Plan
(the "Plan"), as soon as practicable on or after the Start Date: an option to
purchase 130,000 shares of the Company's common stock (the "Option") pursuant
and subject to the Plan and the stock option agreement attached hereto as
Exhibit A. The Option shall be an incentive stock option (up to the maximum
annual values permitted under the Internal Revenue Code of 1986, as amended (the
"Code")), and will have an exercise price per share equal to the Fair Market
Value (as defined in the Plan) of a share of common stock of the Company as of
the date of grant pursuant to the terms of the Plan. The Option shall vest and
become exercisable as follows: upon the one-year anniversary of the Start Date,
twenty-five percent (25%) of the total number of shares underlying the Option
shall vest and become exercisable, and one- sixteenth (l/16th) of the total
number of shares underlying the Option shall vest and become exercisable on the
corresponding day of each quarter thereafter, until the entire Option has vested
and become exercisable on the fourth anniversary of the Start Date, in each case
subject to Executive's continued employment on each such vesting date subject to
the terms of the applicable grant agreement. Executive shall be eligible to
participate in future equity compensation programs made available to the
Company's senior level executives.


2.5     Prior Equity Compensation. All nonqualified stock option grants made by
the Company to the Executive prior to the Start Date will continue to vest
according to the terms and conditions of the applicable grant agreements.


2.6     Retirement and Welfare Plans. Executive shall be eligible to participate
in employee retirement and welfare benefit plans made available to the Company's
senior level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans. Nothing in this Agreement shall
prevent the Company from adopting, amending or terminating any retirement,
welfare or other employee benefit plans or programs from time to time as the
Company deems appropriate.


2.7     Vacation. Executive shall be entitled to four (4) weeks of annual paid
vacation, which shall be subject in all respects to the terms and conditions of
the Company's vacation and paid time off policies, as may be in effect from time
to time.


2.8     Reimbursement of Expenses. Executive shall be eligible to be reimbursed
for all customary and appropriate business-related expenses actually incurred by
Executive and documented in accordance with the Company's policies applicable to
senior level executives and as may be in effect from time to time.






EAST\172290509.4
3



--------------------------------------------------------------------------------









2.9     Reimbursement of Legal Fees. The Company shall pay the legal fees
incurred by
Executive in negotiating this Agreement up to a maximum of $8,000.


3. Termination. Notwithstanding Section 1, Executive's employment shall
terminate, and the Employment Period shall terminate concurrently therewith,
upon the occurrence of any of the following events:


3.1     Termination Without Cause or Resignation for Good Reason Before a Change
of
Control.


(a)     The Company may terminate Executive's employment at any time without
Cause (as defined in Section 3.8) prior to the expiration of the then-current
Employment Period from the position in which Executive is employed hereunder
upon not less than thirty (30) days' prior written notice to Executive. The
Company shall have the discretion to terminate Executive's employment during the
notice period and pay continued Base Salary in lieu of notice. In addition,
Executive may initiate a termination of employment by resigning under this
Section 3.1 for Good Reason (as defined in, and in accordance with the notice
provisions set forth in Section 3.8) prior to the expiration of the then-current
Employment Period. In addition, a termination of Executive's employment upon the
expiration of the then-current Employment Period in Section 1.1, following a
Company notice to Executive of a non-renewal of the Employment Period, shall be
deemed a termination by the Company without Cause for all purposes.


(b)     Upon termination under this Section 3.1, Executive shall receive
(i) Executive's accrued but unpaid Base Salary through the date of termination
(payable on the
Company's first (151 payroll date after Executive's date of termination or
earlier if required by
applicable law), (ii) any unreimbursed business expenses incurred by Executive
and payable in accordance with the Company's standard expense reimbursement
policies and Section 2.7 of this Agreement, and (iii) benefits earned, accrued
and due under any qualified retirement plan or health and welfare benefit plan
in which Executive was a participant in accordance with applicable law and the
provisions of such plan (collectively, the "Guaranteed Payments").


(c)     If Executive's employment terminates as described in Section 3.1(a)
above and if, upon such termination, Executive (i) executes within twenty-one
(21) days (or forty-five (45) days to the extent required by applicable law)
thereafter and does not revoke a written release a form reasonably provided by
the Company releasing the Company from any and all claims with respect to all
matters arising out of or related to Executive's employment by the Company or
the termination thereof (the "Release"), (ii) complies with the terms and
conditions of the Release, including, without limitation, any return of
property, non-disparagement, and confidentiality provisions contained therein,
and (iii) complies with the terms and conditions of Sections 5, 6, 7, and 8
below, Executive will be entitled to receive the benefits described below
(collectively, the "Severance"):


(i)     Executive shall receive cash severance in an amount equal to (A) two (2)
months of Executive's then-current Base Salary per each completed year of
service with the Company, with a minimum of six (6) months' Base Salary and a
maximum of twelve (12) months' Base Salary (such period, the "Severance
Period'') plus (B) Executive's Target Bonus for the fiscal year in which




EAST\172290509.4
4



--------------------------------------------------------------------------------









Executive's employment is terminated prorated based on the number of days
Executive is employed by
the Company during such fiscal year and subject to satisfaction of the
applicable performance conditions as reasonably determined by the Company. The
cash severance amount, less all required withholdings and authorized deductions,
shall be paid in substantially equal installments over the Severance Period
consistent with the Company's regularly scheduled payroll until the Severance
has been paid in full, subject to Section 3.1(d) below.


(ii)     Provided that Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA"), the Company shall, for the duration of the Severance Period,
pay the monthly premiums for COBRA healthcare continuation coverage under the
Company's medical plan for Executive directly to the administrator, and, where
applicable, her spouse and eligible dependents, less an amount equal to the
required monthly employee payment for such coverage calculated as if Executive
had continued to be an employee of the Company throughout such period (the
"COBRA Payment"). Any payment under this Section 3.l(c)(ii) shall be subject to
tax withholdings to the extent applicable. Notwithstanding the foregoing,
payments specified under this Section 3.1(c)(ii) shall cease if the Company's
statutory obligation to provide such COBRA healthcare continuation coverage
terminates for any reason before the expiration of the Severance Period,
including but not limited to Executive's failure to timely elect continuation
coverage under COBRA.


(d)     Except as otherwise required by Section 3.9, the benefits described in
subsections (i) and (ii) above shall begin within sixty (60) days after
Executive's termination date, provided Executive has timely executed and not
revoked the Release within such sixty (60) day period; and provided that
notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive's execution of the Release, directly or
indirectly, result in Executive's designating the calendar year of payment, and
if a payment that is "nonqualified deferred compensation" as defined under
Section 409A of the Code ("Section 409A") is subject to execution of the Release
and could be made in more than one taxable year, payment shall be made in the
later taxable year.


(e)     Executive agrees and acknowledges that the Severance provided to
Executive pursuant to Section 3.1(c) is in lieu of, and is not in addition to,
any benefits to which Executive may otherwise be entitled under any Company
severance plan, policy, or program, other than the Guaranteed Payments.


(f)     Executive agrees and acknowledges that if Executive fails to comply with
Section 5, 6, 7, or 8 below, all payments under Section 3.1(c) shall immediately
cease and
Executive shall be required to repay immediately any cash Severance previously
paid by the
Company thereunder.


3.2     Termination Without Cause or Resignation for Good Reason After a Change
of
Control.


(a)     If a Change of Control occurs and, during the period commencing six
months prior to and one year following the date of the Change of Control, the
Company terminates Executive's






EAST\172290509.4
5



--------------------------------------------------------------------------------









employment without Cause or Executive resigns for Good Reason (as defined in,
and in accordance with the notice provisions set forth in Section 3.8) prior to
expiration of the then-current Employment Period, this Section 3.2 shall apply
in lieu of Section 3.1. In addition, a tem1ination of Executive's employment
upon the expiration of the then current Employment Period in Section 1.1,
following a Company notice to Executive of a non­ renewal of the Employment
Period, shall be deemed a termination by the Company without Cause for all
purposes under this Section 3.2.


(b)     Upon termination under this Section 3.2, Executive shall receive the
Guaranteed Payments. With the exception of unreimbursed business expenses, which
shall be paid in accordance with Company policy and Section 2.7 of this
Agreement, or as otherwise provided in the applicable benefit plan, Executive
will be paid the Guaranteed Payments on the Company's first (1st) payroll date
after Executive's date of termination, or earlier if required by applicable law.


(c)     If Executive's employment terminates as described in Section 3.2(a)
above and if, upon such termination, Executive (i) executes within twenty-one
(21) days (or forty-five (45) days to the extent required by applicable law)
thereafter and does not revoke a Release, (ii) complies with the terms and
conditions of the Release, including, without limitation, any return of
property, non-disparagement, and confidentiality provisions contained therein,
and (iii) complies with the terms and conditions of Sections 5, 6, 7, and 8
below, Executive shall be entitled to receive the following payments
(collectively, the "Change of Control Severance"):


(i)     Executive shall receive cash severance in an amount equal to the sum of
(A) four (4) months of Executive's then-current Base Salary per each completed
year of service with the Company, with a minimum of twelve (12) months' Base
Salary and a maximum of twenty-four (24) months' Base Salary plus (B) an amount
equal to Executive's Target Bonus. The severance amount shall be paid in a
single lump-sum payment, less all required withholdings and deductions, subject
to Section 3.2(d) below.


(ii)     Provided that Executive timely and properly elects continuation
coverage under COBRA, the Company shall, for a period of twelve (12) months
following the date of Executive's tem1ination of employment with the Company
(the "COBRA Period''), pay the COBRA Payment directly to the administrator. Any
payment under this Section 3.2(c)(ii) shall be subject to tax withholdings to
the extent applicable. Notwithstanding the foregoing, payments specified under
this Section 3.2(c)(ii) shall cease if the Company's statutory obligation to
provide such COBRA healthcare continuation coverage terminates for any reason
before the expiration of the COBRA Period, including but not limited to
Executive's failure to timely elect continuation coverage under COBRA.


(iii)     Any outstanding unvested portion of the Option will vest immediately.


(d)     Except as otherwise required by Section 3.9, the benefits described in
subsections (i) and (ii) above shall be paid or begin, as the case may be,
within sixty (60) days after Executive's termination date, provided Executive
has timely executed and not revoked the Release within such sixty (60) day
period; and provided that notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of Executive's execution of the Release,
directly or indirectly,






EAST\172290509.4
6



--------------------------------------------------------------------------------





result in Executive's designating the calendar year of payment, and if a payment
that is "nonqualified deferred compensation" as defined under Section 409A is
subject to execution of the Release and could be made in more than one taxable
year, payment shall be made in the later taxable year.


(e)     Executive agrees and acknowledges that the Change of Control Severance
provided to Executive pursuant to Section 3.2(c) is in lieu of, and not in
addition to, any benefits to which Executive may otherwise be entitled under any
Company severance plan, policy, or program, other than the Guaranteed Payments.


(f)     Executive agrees and acknowledges that if Executive fails to comply with
Section 5, 6, 7 or 8 below, all payments under Section 3.2(c) shall immediately
cease and Executive shall be required to repay immediately any Change of Control
Severance previously paid by the Company thereunder.


3.3     Termination by Reason of Disability. Subject to applicable state and
federal law, the Company may terminate Executive's employment if Executive has
been unable to perform the material duties of Executive's position for a period
of ninety (90) consecutive days or one hundred eighty (180) days in the
aggregate during any twelve (12) month period because of physical or mental
injury or illness ("Disability"). Executive agrees, in the event of a dispute
under this Section 3.3 relating to Executive's Disability, to submit to a
physical examination by a licensed physician jointly selected by the Board and
Executive. If the Company terminates Executive's employment for Disability,
Executive will not receive the Severance, the Change of Control Severance or any
other severance compensation or benefits, except that the Company shall pay to
Executive the Guaranteed Payments.


3.4     Termination by Reason of Death. If Executive dies while employed by the
Company, all obligations of the parties hereunder shall terminate immediately.
Executive will not receive the Severance, the Change of Control Severance or any
other severance compensation or benefits, except that the Company shall pay to
Executive's executor, legal representative, administrator or designated
beneficiary, as applicable, the Guaranteed Payments.


3.5     Termination for Cause or Resignation Without Good Reason. The Company
may terminate Executive's employment at any time for Cause (as defined in
Section 3.8) upon written notice to Executive and, in any such event, all
payments under this Agreement shall cease. Executive will not receive the
Severance, the Change of Control Severance or any other severance compensation
or benefits, except that the Company shall pay to Executive the Guaranteed
Payments. In addition, Executive may initiate a termination of employment by
resigning under this Section 3.5 without Good Reason (as defined in Section 3.8)
prior to the expiration of the then-current Employment Period by providing at
least three (3) months' written notice (the "Notice Period") to the Company and,
in any such event, all payments under this Agreement shall cease upon
Executive's last day of employment. Executive will not receive the Severance,
the Change of Control Severance or any other severance compensation or benefits,
except that the Company shall pay to Executive the Guaranteed Payments. During
the Notice Period, the Company may elect to place Executive on paid leave for
any part or all of the Notice Period, or may shorten or waive the Notice Period
in its sole discretion, without any compensation due to Executive past the last
day of employment.


3.6     Notice of Termination. Any termination of Executive's employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with






EAST\172290509.4
7



--------------------------------------------------------------------------------





Section 12. The notice of termination shall (a) indicate the specific
termination provision in this Agreement relied upon, (b) briefly summarize the
facts and circumstances deemed to provide a basis for a termination of
employment and the applicable provision hereof; provided, that no basis need be
provided by the Company in connection with a termination without Cause, and (c)
specify the termination date in accordance with the requirements of this
Agreement.


3.7     Cooperation with the Company After Termination. Following termination of
Executive's employment for any reason, Executive agrees to reasonably cooperate
with the Company in (a) all matters relating to the winding up of Executive's
pending work and the orderly transfer and transition of any such pending work to
such other employees as may be reasonably designated by the Company; (b)
responding to requests by the Company for information concerning work performed
by Executive during the period of Executive's employment with the Company and
with regard to any matters that relate to or arise out of the business of the
Company during the period of her employment and about which Executive may have
knowledge, (c) any investigation or review that may be performed by the Company
or any government authority or in connection with any litigation or proceeding
in which the Company may become involved. Executive's obligations under this
Section 3.7 include (without limitation) making herself available to testify on
behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative; assisting
the Company or any of its affiliates in any such action, suit, or proceeding, by
providing truthful and accurate information; and meeting and consulting with the
Board or its representatives or counsel, or representatives or counsel to any of
the Company's affiliates as may be reasonably requested and after taking into
account the Executive's post-termination responsibilities and obligations. The
Company will reimburse Executive for any reasonable travel and out of pocket
expenses incurred by Executive in providing such cooperation. In the event such
cooperation requires more than sixteen (16) hours of Executive's time on a
cumulative basis, Executive shall be paid for her time at the rate of $400 per
hour.


3.8     Definitions.


(a)     "Cause" shall mean the occurrence of any of the following grounds for
termination of Executive's employment:


(i)     Executive has been convicted of or enters a plea of guilty or nolo
contendere to, any felony or any crime involving moral turpitude;


(ii)     Executive fails to perform Executive's material obligations with
respect to her employment and/or reasonably assigned duties for the Company
(other than a failure
resulting from Executive's incapacity due to physical or mental illness), which
failure has continued for a period of at least thirty (30) days after a written
notice of demand for substantial performance, signed by a duly authorized
officer of the Company, has been delivered to Executive specifying the manner in
which Executive has failed substantially to perform;


(iii)     Executive directly or indirectly causes material damage to any
tangible or intangible property of or belonging to the Company;


(iv)     Executive engages in conduct that is harmful to the public reputation
of the Company unless such conduct was done at the express direction of the
Board or as otherwise required






EAST\172290509.4
8



--------------------------------------------------------------------------------





by applicable law;


(v)     Executive engages in any act of dishonesty, fraud, or immoral or
disreputable conduct;


(vi)     Executive engages in willful misconduct or gross negligence in the
performance of Executive's duties;


(vii)     Executive materially breaches any covenant or condition of this
Agreement (including Sections 5, 6, 7, 8 or 10 below) or any other written
agreement between the parties, or breaches Executive's fiduciary duty to the
Company;


(viii)     Executive materially violates or breaches the Company's written code
of ethics, conduct, or other material written policy applicable to Executive; or


(ix)     Executive is not, or is no longer, eligible to work in the United
States in compliance with the Immigration Reform and Control Act of 1986, from
and after commencement of the Employment Period.


(b)     "Change of Control" shall mean:


(i)     A merger, consolidation, reorganization, or similar form of corporate
transaction approved by the Company's stockholders, unless securities
representing more than fifty percent (50%) of the total and combined voting
power of the outstanding voting securities
of the successor corporation are immediately thereafter beneficially owned,
directly or indirectly, by the persons who beneficially owned the Company's
outstanding voting securities immediately prior to such transaction; or
(ii)     The sale, transfer or other disposition of Company assets (including by
way of merger or spin-off of any subsidiary or subsidiaries of the Company)
occurring within a twelve (12) month period and representing, at a minimum, not
less than forty percent (40%) of the total gross fair market value of all assets
of the Company, to any person, entity, or group of persons acting in consort,
other than a sale, transfer or disposition to: (A) a stockholder of the Company
in exchange for or with respect to its stock; (B) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (C) a person, or more than one person acting as a
group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of the outstanding stock of the Company; or (D) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned by a person described in (C); or


(iii)     Any transaction or series of related transactions pursuant to which
any person or any group of persons comprising a "group" within the meaning of
Rule 13d-5(b)(l) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with the Company) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Company's securities outstanding immediately
after the consummation






EAST\172290509.4
9



--------------------------------------------------------------------------------





of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company's stockholders; or
(iv)     The consummation of a Change in Control (as defined in the Plan).


Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company's
incorporation or to create a holding company that will be owned in the same
proportions by the persons who held the Company's securities immediately before
such transaction.


(c)     "Good Reason" shall mean the occurrence of any of the following events
or conditions, unless Executive has expressly consented in writing thereto:


(i)     A material reduction in Executive's Base Salary;


(ii)     The material diminution of Executive's duties, responsibilities, powers
or authorities, including the assignment of any duties and responsibilities
materially inconsistent with her position as Chief Medical Officer, provided
that Good Reason shall not exist under this clause (ii) if such material
diminution of authority, duties and responsibilities is a result of: (1) the
hiring of additional subordinates to fill some of Executive's duties and
responsibilities or (2) any disposition or sale of any subsidiary or business of
the Company;


(iii)     The Company requires that Executive's principal office location be
moved to a location more than fifty (50) miles from Executive's principal office
location immediately before the change without Executive's prior consent; and


(iv)     A material breach by the Company of this Agreement.


For purposes of this Agreement, Executive shall not have Good Reason for
termination unless (i) Executive reasonably determines in good faith that a
"Good Reason" condition has occurred; (ii) Executive notifies the Company in
writing of the occurrence of the Good Reason condition within sixty (60) days of
such occurrence; (iii) Executive cooperates in good faith with the Company's
efforts, for a period not less than thirty (30) days following such notice (the
"Cure Period"), to cure the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist following expiration of the Cure
Period; and (v) Executive tem1inates her employment within sixty (60) days after
the end of the Cure Period. If the Company cures the Good Reason condition
during the Cure Period, Good Reason shall be deemed not to have occurred.


3.9     Required Postponement for Specified Executives. If Executive is
considered a "specified employee" (as defined under Section 409A) and payment of
any amounts under this Agreement is required to be delayed for a period of six
(6) months after separation from service pursuant to Section 409A, payment of
such amounts shall be delayed as required by Section 409A, and the accumulated
postponed amounts shall be paid in a lump-sum payment within five (5) days after
the end of the six (6) month period. If Executive dies during the postponement
period prior to the payment of benefits, the amounts postponed on account of
Section 409A shall be paid to the personal representative of Executive's estate
within sixty (60) days after the date of Executive's death.








EAST\172290509.4
10



--------------------------------------------------------------------------------









4. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive's continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that of Executive becomes entitled to
and receives the Severance or Change of Control Severance provided for in
Section 3 of this Agreement, Executive hereby waives Executive's right to
receive payments under any severance plan or similar program that would
otherwise apply to Executive.


5. Confidentiality. Executive agrees that Executive's services to the Company
are of a special, unique and extraordinary character, and that Executive's
position places Executive in a position of confidence and trust with the
Company's customers, clients, vendors, suppliers, contractors, business partners
and employees. Executive also recognizes that Executive's position with the
Company will give Executive substantial access to Confidential Information (as
defined below), the unauthorized use or disclosure of which to competitors of
the Company would cause the Company to suffer substantial and irreparable
damage. Executive recognizes and agrees, therefore, that it is in the Company's
legitimate business interest to restrict Executive's use of Confidential
Information for any purposes other than the proper discharge of Executive's
employment duties at the Company, and to limit any potential appropriation of
Confidential Information by Executive for the benefit of the Company's
competitors and/or to the detriment of the Company. Accordingly, Executive
agrees as follows:


(a)     Executive shall not at any time, whether during or after the termination
of Executive's employment with the Company or any Company subsidiary or
affiliate for any reason, reveal to any person or entity any of the trade
secrets or confidential information of the Company, or the trade secrets or
confidential infom1ation of any third party which the Company is under an
obligation to keep confidential, including but not limited to trade secrets or
confidential information respecting inventions, research, developments,
products, product plans, designs, methods, know-how, techniques, systems,
processes, software programs, works of authorship, processes, formulas,
technology, drawings, assays, raw data, scientific pre-clinical or clinical
data, records, databases, formulations, clinical protocols, equipment designs,
customer or vendor lists, projects, plans, proposals, strategies, market plans,
forecasts, financials, and other business information ("Confidential
Information"), except as may be required in the ordinary course of performing
Executive's duties as an employee of the Company, and Executive shall keep
secret all Confidential Information entrusted to Executive and shall not use or
attempt to use any such Confidential Information for personal gain or in any
manner that may injure or cause loss, or could reasonably be expected to injure
or cause loss, whether directly or indirectly, to the Company.


(b)     The above restrictions shall not apply to: (i) information that at the
time of disclosure is in the public domain through no fault of Executive; (ii)
information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation on the part of such
third party; (iii) information approved for release by written authorization of
the Company; or (iv) information that may be required by law or an order of any
court, agency or proceeding to be disclosed; provided that Executive shall
provide the Company prior written notice of any such required disclosure once
Executive has knowledge of it and will help the Company to the extent reasonable
to obtain an appropriate protective order. Moreover, the foregoing shall not
limit Executive's ability to (i) to discuss the terms of Executive's employment,
wages and working conditions to the extent expressly protected






EAST\172290509.4
11



--------------------------------------------------------------------------------





by applicable law, (ii) to report possible violations of federal securities laws
to the appropriate government enforcing agency and make such other disclosures
that are expressly protected under federal or state "whistleblower" laws, or
(iii) to respond to inquiries from, or otherwise cooperate with, any
governmental or regulatory investigation or proceeding.


(c)     Executive agrees that during Executive's employment with the Company or
any Company subsidiary or affiliate Executive shall not take, use or permit to
be used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature constituting Confidential Information or Developments (as defined below)
otherwise than for the benefit of the Company. Executive further agrees that
Executive shall not, after the termination of Executive's employment for any
reason, use or permit to be used any such notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials, it being agreed that all of the foregoing
shall be and remain the sole and exclusive property of the Company and that,
immediately upon the termination of Executive's employment for any reason,
Executive shall deliver all of the foregoing, and all copies thereof, to the
Company, at its main office.


(d)     Executive agrees that upon the termination of Executive's employment
with the Company or any Company subsidiary or affiliate for any reason,
Executive shall not take or retain without written authorization any documents,
files or other property of the Company, and Executive will return promptly to
the Company any such documents, files or property in Executive's possession or
custody, including any copies thereof maintained in any medium or format.
Executive recognizes that all documents, files and property that Executive has
received and will receive from the Company, including but not limited to
scientific research, customer lists, handbooks, memoranda, product
specifications, and other materials (with the exception of documents relating to
benefits to which Executive might be entitled following the termination of
Executive's employment with the Company), are for the exclusive use of the
Company and employees who are discharging their responsibilities on behalf of
the Company, and that Executive has no claim or right to the continued use,
possession or custody of such documents, files or property following the
termination of Executive's employment with the Company for any reason.


(e)     Pursuant to the Defend Trade Secrets Act of 2016, Executive acknowledges
that Executive will not have criminal or civil liability under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.


6. Intellectual Property.


(a)     If at any time or times during Executive's employment with the Company
or any Company subsidiary or affiliate Executive shall (either alone or with
others) make, conceive, discover or reduce to practice any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data, technique, know-how,
secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright or similar statutes or
subject to analogous protection) (herein called "Developments") that (i) relates
to the business of the Company or any of the products or services being
developed, manufactured






EAST\172290509.4
12



--------------------------------------------------------------------------------





or sold by the Company or which may be used in relation therewith, (ii) results
from tasks assigned to Executive by the Company or (iii) results from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company, such Developments and the benefits thereof shall
immediately become the sole and absolute property of the Company and its
assigns, and Executive shall promptly disclose to the Company (or any persons
designated by it) each such Development, and Executive hereby assigns any rights
Executive may have or acquire in the Developments and benefits and/or rights
resulting therefrom to the Company and its assigns without further compensation
and shall communicate, without cost or delay, and without publishing the same,
all available information relating thereto (with all necessary plans and models)
to the Company.


(b)     Upon disclosure of each Development to the Company, Executive will,
during Executive's employment and at any time thereafter, at the request and
cost of the Company, sign, execute, make and do all such deeds, documents, acts
and things as the Company and its duly authorized agents may reasonably require:


(i)     to apply for, obtain and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and


(ii)     to defend any opposition proceedings in respect of such applications
and any opposition proceedings or petitions or applications for revocation of
such letters patent, copyright or other analogous protection.


(c)     The Developments will be deemed "Work Made for Hire," as such term is
defined under the copyright laws of the United States, on behalf of the Company,
and Executive agrees that the Company will be the sole owner of the
Developments, and all underlying rights therein,
in all media now known or hereinafter devised, throughout the universe and in
perpetuity without any further obligations to Executive. If the Developments, or
any portion thereof, are deemed not to be Work Made for Hire, or the rights in
such Developments do not otherwise automatically vest in the Company, Executive
hereby irrevocably conveys, transfers and assigns to the Company, all rights, in
all media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Developments, including, without limitation, all of
Executive's right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Developments, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. In addition, Executive hereby waives any so-called "moral
rights" with respect to the Developments. To the extent that Executive has any
rights in the results and proceeds of Executive's service to the Company that
cannot be assigned in the manner described herein, Executive agrees to
unconditionally waive the enforcement of such rights. Executive hereby waives
any and all currently existing and future monetary rights in and to the
Developments and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to Executive's benefit by virtue of Executive being an employee
of the Company.


(d)     In the event the Company is unable, after reasonable effort, to secure
Executive's signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive's physical or
mental incapacity or for any other reason whatsoever,






EAST\172290509.4
13



--------------------------------------------------------------------------------





Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive's agent and attorney-in-fact for the
sole purpose of acting for and on Executive's behalf and in her stead to execute
and file any such application or applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent,
copyright and other analogous protection thereon with the same legal force and
effect as if executed by Executive.


7. Non-Competition. Executive is being hired to provide services to the Company
that are of a special, unique and extraordinary character, and acknowledges that
he will have


substantial access to Confidential Information during the course of her
employment. Accordingly, during the Employment Period and for a period of twelve
(12) months after termination of Executive's employment (for any reason
whatsoever, whether voluntary or involuntary) (the "Non-Competition Period''),
Executive shall not, without the prior written approval of the Company, whether
alone or as a partner, officer, director, consultant, agent, employee,
representative or stockholder of any company or other commercial enterprise, or
in any other capacity, directly or indirectly be engaged by or provide services
to any business or entity anywhere in the world that is directly or indirectly
in competition with the Business of the Company. For purposes of this Agreement,
the "Business" of the Company includes the research, development, testing,
manufacture, sale, marketing, or licensing of therapeutic agents, antibody-drug
conjugates, and other biopharmaceutical products that operate via the following
targets or antigens: Trop-2, CEACAM5, and HLA DR Notwithstanding anything to the
contrary in this Agreement, Executive shall be permitted to own securities of a
public company not in excess of five percent (5%) of any class of such
securities and to own stock, partnership interests or other securities of any
entity not in excess of five percent (5%) of any class of such securities


8. Non-Solicitation. During Executive's employment with the Company or any
Company subsidiary or affiliate and for a period of twelve (12) months after
termination of such employment (for any reason, whether voluntary or
involuntary), Executive agrees that Executive will not:


(a)     directly or indirectly solicit, entice or induce, or attempt to solicit,
entice or induce, any customer, client, vendor, supplier, contractor, or
business development partner (i) to become a customer, client, vendor, supplier,
contractor, or business development partner of any other person, firm or
corporation with respect to any products or services then sold, offered, or
under development by the Company or any of its subsidiaries or affiliates, or
(ii) to cease doing business with or any in way reduce or impair its business
relationship with the Company, and Executive shall not approach or contact any
such person, firm or corporation for such purpose or authorize or knowingly
approve the taking of such actions by any other person; or


(b)     directly or indirectly solicit or recruit, or attempt to solicit or
recruit, any employee, consultant or contractor of the Company to terminate
employment or otherwise cease providing services to the Company or to work for
or provide services to a third party other than the Company; and Executive shall
not approach any such person for such purpose or authorize or knowingly approve
the taking of such actions by any other person.


9. General Provisions.


(a)     Executive acknowledges and agrees that, for purposes of Sections 5, 6,
7, and 8 of this






EAST\172290509.4
14



--------------------------------------------------------------------------------





Agreement, the term "Company" shall include the Company's direct and indirect
controlled subsidiaries and affiliates. Executive acknowledges and agrees that
the type and periods of restrictions imposed in Sections 5, 6, 7, and 8 of this
Agreement are fair, reasonable and no greater than necessary to protect the
Company's legitimate business interests, and that such restrictions are intended
solely to protect the legitimate interests of the Company, including its
Confidential Information, good will (client, customer, employee, and otherwise),
and business interests, and shall not in any way prevent Executive from earning
a livelihood or impose upon Executive undue hardship. Executive recognizes and
agrees that the Company competes and provides its products and services
worldwide, and that Executive's access to Confidential Information makes it both
reasonable and necessary for the Company to restrict Executive's post-employment
activities worldwide in any market in which the Company competes, and in which
Executive's access to Confidential Information and other proprietary information
could be used to the detriment of the Company and for which the Company would
have no adequate remedy at law. In the event that any restriction set forth in
this Agreement is determined by a court of competent jurisdiction to be
overbroad or unenforceable with respect to scope, time (duration), or
geographical coverage, Executive agrees that such restriction or restrictions
shall be modified and narrowed, either by such court of competent jurisdiction,
or by the Company, to the least extent possible under applicable law for such
restriction or restrictions to be enforceable so as to preserve and protect the
legitimate interests of the Company as described in this Agreement, and without
negating or impairing any other restrictions or agreements set forth herein.


(b)     Executive acknowledges and agrees that Executive should breach any ofthe
covenants, restrictions and agreements contained herein, irreparable loss and
injury would result to the Company, monetary relief would not compensate for
such breach, and damages arising out of such a breach would be difficult to
fully ascertain. Executive therefore agrees that, in addition to any and all
other remedies available at law or at equity, the Company shall be entitled to
have the covenants, restrictions and agreements contained in Sections 5, 6, 7,
and 8 specifically enforced (including, without limitation, by temporary,
preliminary, and permanent injunctions and restraining orders), without the need
to post any bond or security, by any state or federal court in the State of New
Jersey having equity jurisdiction, and Executive agrees to be subject to the
jurisdiction of such court and hereby waives any objection to the jurisdiction
or venue thereof.


(c)     Executive agrees that if the Company fails to take action to remedy any
breach by Executive of this Agreement or any portion of the Agreement, such
inaction by the Company shall not operate or be construed as a waiver of such
breach or of any subsequent or other breach by Executive of the same or any
other provision, agreement or covenant.


(d)     Executive acknowledges and agrees that the payments and benefits to be
provided to Executive under this Agreement are provided as, and constitute
sufficient and adequate, consideration for the covenants in Sections 5, 6, 7,
and 8 hereof.


10. Representations and Warranties. Executive represents and warrants the
following to the Company, each of which Executive acknowledges is a material
inducement to the Company's willingness to enter into this Agreement and a
material provision of this Agreement:


(a)     Other than as previously disclosed in writing or provided to the
Company, Executive is not a party to or bound by any employment agreements,
restrictive covenants, non­ compete restrictions, non-solicitation restrictions,
and/or confidentiality or non-disclosure agreements with any other person,






EAST\172290509.4
15



--------------------------------------------------------------------------------





business or entity, or any agreement or contract requiring Executive to assign
inventions to another party (each, a "Restrictive Agreement"), and Executive has
conducted a thorough review of any and all agreements she may have entered into
with any current or former employer or any other relevant party to ensure that
this representation and warranty is correct.


(b)     No Restrictive Agreement prohibits, restricts, limits or otherwise
affects Executive's employment with the Company as an executive or ability to
perform any of Executive's duties or responsibilities for the Company as
contemplated herein.


(c)     Executive has not made any material misrepresentation or omission in the
course of her communications with the Company regarding the Restrictive
Agreements or other obligations to any current or former employer or other third
party.


(d)     Executive has not, directly or indirectly, removed, downloaded, or
copied any confidential or proprietary information or records of any current or
fonner employer (or their subsidiaries and/or corporate affiliates) without the
express written consent of an authorized representative of such entity, and
shall not use or possess, as of the date Executive begins employment and at all
times during her employment with the Company, any confidential or proprietary
information or records of any current or former employer (or their subsidiaries
and/or corporate affiliates), whether in hard copy or electronic form,
including, but not limited to, documents, files, disks, or other materials, all
of which Executive is prohibited from using in connection with her employment
with the Company.


11. Survivorship. The respective rights and obligations of the parties under
this Agreement, including but not limited to those rights and obligations set
forth in Sections 5, 6, 7, and 8, shall survive termination of Executive's
employment and any termination of this Agreement for any reason to the extent
necessary to the intended preservation of such rights and obligations.


12. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand-delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):


If to the Company, to:
Immunomedics, Inc.
300 The American Road
Morris Plains, NJ 07950
Attn: Jared Freedberg, General Counsel and Corporate Secretary


    If to Executive, to:
The address of her principal residence most recently on file with the Company.
And a copy to:


David N. Mair
Kaiser Saurbom & Mair, P.C.
30 Broad Street, 37th Floor
New York, NY 10004






EAST\172290509.4
16



--------------------------------------------------------------------------------







or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


13. Contents of Agreement, Amendment, Interpretation and Assignment.


(a)     This Agreement, including the Exhibits attached hereto, sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes any and all prior agreements and understandings
concerning Executive's employment by the Company and cannot be changed or
modified except upon written amendment approved by the Board and executed on its
behalf by a duly authorized officer and by Executive.


(b)     The headings in this Agreement are for convenience only, and both
parties agree that they shall not be construed or interpreted to modify or
affect the construction or interpretation of any provision of this Agreement.


(c)     All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or delegable
in whole or in part by Executive. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within fifteen (15) days of such succession, expressly to assume and
agree to perform this Agreement in the same manner as, and to the same extent
that, the Company would be required to perform if no such succession had taken
place.


14. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated by a court of competent
jurisdiction to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this
Agreement that can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction. If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.


15. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall operate or be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.


16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement other than such taxes that are, by






EAST\172290509.4
17



--------------------------------------------------------------------------------





their nature, obligations of the Company (for example, and without limitation,
the employer portion of the Federal Insurance Contributions Act (FICA) taxes).


17. Counterparts. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
Facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.


18. Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the State of New Jersey without giving effect to
(i) any conflicts-of-law provisions or choice of law provisions of the State of
New Jersey or of any other jurisdiction which provisions (if applied) would
result in the application of the laws of any other jurisdiction other than of
the State of New Jersey, or (ii) canons of construction or principles of law
that construe agreements against the draftsperson. Each party hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court
located in New Jersey or any state court located within such state, in respect
of any claim, dispute, or controversy in any way arising out of or relating to
this Agreement or Executive's employment with the Company or the termination
thereof, and each party hereby waives, and agrees not to assert as a defense in
any action, suit or proceeding in which any such claim is made, that such party
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in such courts or that the venue thereof may not
be appropriate or that this Agreement may not be enforced in or by such courts.
Any appellate proceedings shall take place in the appropriate courts having
appellate jurisdiction over the courts set forth in this Section.


19. Section 409A. This Agreement is intended to comply with or otherwise be
exempt from Section 409A and its corresponding regulations, to the extent
applicable, and shall be so construed. Notwithstanding anything in this
Agreement to the contrary, payments of "nonqualified deferred compensation"
subject to Section 409A may only be made under this Agreement upon an event and
in a manner permitted by Section 409A, to the extent applicable. For purposes of
Section 409A, all payments of "nonqualified deferred compensation" subject to
Section 409A to be made upon the termination of Executive's employment under
this Agreement may only be made upon a "separation from service" under Section
409A. Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. In no event shall
Executive, directly or indirectly, designate the calendar year of payment with
respect to any amount that is "nonqualified deferred compensation" subject to
Section 409A. All reimbursements provided under this Agreement that are
"nonqualified deferred compensation" that is subject to Section 409A shall be
made or provided in accordance with Section 409A, including, where applicable,
the requirements that (a) any reimbursement is for expenses incurred during the
Employment Period (or during such other time period specified in this
Agreement), (b) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (c) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Nothing herein shall be construed
as having modified the time and form of payment of any amounts or payments of
"nonqualified deferred compensation" within the meaning Section 409A that were
otherwise payable pursuant to the terms of any agreement between Company and
Executive in effect prior to the date of this Agreement.








EAST\172290509.4
18



--------------------------------------------------------------------------------





20. Section 280G of the Code. Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to Executive or for Executive's benefit pursuant to the terms of this
Agreement or otherwise (the "Covered Payments") constitute parachute payments
(the "Parachute Payments") within the meaning of Section 280G of the Code and,
but for this Section 20, would be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the "Excise Tax"), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to Executive of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to Executive if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under subparagraph (i) above is less than the amount under
subparagraph (ii) above will the Covered Payments be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the "Reduced Amount")."Net Benefit" shall mean the
present value of the Covered Payments net of all federal, state, local, foreign
income, employment and excise taxes.


(a)     Any such Reduced Amount shall be made in accordance with Section 409A
and the following:


(i)     the Covered Payments consisting of cash severance benefits that do not
constitute nonqualified deferred compensation subject to Section 409A shall be
reduced first, in reverse chronological order; and


(ii)     all other Covered Payments consisting of cash payments, and Covered
Payments consisting of accelerated vesting of equity based awards to which
Treas. Reg. §
1.280G-1 Q/A-24(c) does not apply, and that in either case do not constitute
nonqualified deferred compensation subject to Section 409A, shall be reduced
second, in reverse chronological order;


(iii)     all Covered Payments consisting of cash payments that constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
third, in reverse chronological order; and


(iv)     all Covered Payments consisting of accelerated vesting of equity-based
awards to which Treas. Reg.§ 1.280G-1 Q/A-24(c) applies shall be the last
Covered Payments to be reduced.


(b)     Any determination required under this Section 20 shall be made in
writing in good faith by an independent accounting firm selected by the Company
(the "Accountants"). The Company and Executive shall provide the Accountants
with such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 20. For purposes of making the
calculations and determinations required by this Section 20, the Accountants may
rely on reasonable, good-faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants'
determinations shall be final and binding on the Company and Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this Section 20.






EAST\172290509.4
19



--------------------------------------------------------------------------------





(c)     It is possible that after the determinations and selections made
pursuant to this Section 20 Executive will receive Covered Payments that are in
the aggregate more than the amount intended or required to be provided after
application of this Section 20 ("Overpayment") or less than the amount intended
or required to be provided after application of this Section 20
("Underpayment").


(i) In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Company or
Executive that the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate (as defined in Section 7872(t)(2)(A) of the Code)
from the date of Executive's receipt of the Overpayment until the date of
repayment.


(ii)     In the event that: (A) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of Executive together with interest at the applicable federal rate
(as defined in Section 7872(t)(2)(A) of the Code) from the date the amount
should have otherwise been paid to Executive until the payment date.


[SIGNATURE PAGE FOLLOWS]
























































EAST\172290509.4
20



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.




    signature1041.jpg [signature1041.jpg]






























































EAST\172290509.4
21

